DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, received in the 07/20/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument discusses how
Applicants respectfully submit that Claim 1 is patentable over Kamiyama. In particular, Kamiyama clearly does not disclose or suggest "a harmonic termination circuit electrically connected to the drain runner between the drain finger and an output terminal of the transistor device" as recited in Claim 1.  (Response, page 8, lines 1-4)
Examiner respectfully disagrees.  This is not persuasive because it is unclear from Applicant’s Remarks how the harmonic termination circuit is not electrically connected to the drain runner between the drain finger and an output terminal of the transistor device.  
Instead, Examiner maintains that Kamiyama teaches, in FIG(s). 3 and 4, 
a drain runner (302, 402);
connected between drain fingers (output terminals at drains 407 of output transistors 301/401) where "a plurality of low-output transistors 301 connected in parallel, a resistor 302 [402] arranged between drain output terminals of the adjacent low-output transistors 301;"  ¶ [0093];
a harmonic termination circuit (303, 403;  "harmonic processing circuit 303;"  ¶ [0093], ¶ [0097], ¶ [0103], ¶ [0107]); and 
electrically connected to the drain runner (302, 402) between the drain finger (drains 407) and an output terminal of the transistor device (output terminal at 305B, 405B;  ¶ [0093], ¶ [0099], ¶ [0103], ¶ [0109]).

    PNG
    media_image1.png
    507
    422
    media_image1.png
    Greyscale

In the Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, 16, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama  (US 2013/0106519 A1).
As to Claim 1:
Kamiyama discloses, in FIG(s). 3 & 4:
a transistor device, comprising: 
a semiconductor substrate (410;  ¶ [0109]); 
a transistor cell (401) on the semiconductor substrate (410), 
the transistor cell comprising a drain finger (407); 
a drain runner (402) that is electrically connected to the drain finger ("of the low-output transistors 401 is connected to another one of the drains 407 via the resistor 402;"  ¶ [0093], ¶ [0103], ¶ [0109]); and 
a harmonic termination circuit (303, 403;  "harmonic processing circuit 303;"  ¶ [0093], ¶ [0097], ¶ [0103], ¶ [0107]) electrically connected to the drain runner between the drain finger and an output terminal of the transistor device (output terminal at 305, 405;  "[o]ne of the drains 407 which serves as an output terminal of the corresponding one of the low-output transistors 401 is connected to another one of the drains 407 via the resistor 402;"  ¶ [0093], ¶ [0099], ¶ [0103], ¶ [0109]), 
the harmonic termination circuit configured to terminate signals at a harmonic frequency of a fundamental operating frequency of the transistor device ("the harmonic processing circuit 403 may include a circuit which can process a high-order harmonic;"  ¶ [0097], ¶ [0107], ¶ [0110], ¶ [0113]), 
wherein the harmonic termination circuit and the drain runner extend on the semiconductor substrate (Kamiyama discloses the claimed invention except for the termination circuit and drain runner extending on the substrate.  It would have been obvious to one having ordinary skill in the art before the time the invention was made to dispose a drain output coupling resistor in proximity to harmonic processing circuits while utilizing reasonably available means for fabricating a high frequency circuit configuration with resonant circuits for harmonic dampening.  This being so since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179 [Bd. Pat. Int. 1969]).
As to Claim 2:
Kamiyama further discloses, in FIG(s). 3 & 4:
wherein the harmonic termination circuit (303, 403) is configured to provide a low impedance path to ground for the signals at the harmonic frequency of the fundamental operating frequency of the transistor device (harmonic processing circuit connection to ground;  "[e]ach of the harmonic processing circuits is a resonant circuit which theoretically falls in the short-circuited state by the secondary harmonic;"  ¶ [0096] - ¶ [0097], ¶ [0100], ¶ [0107], ¶ [0110]).  
As to Claim 3:
Kamiyama further discloses, in FIG(s). 3 & 4:
wherein the drain runner (402) extends in parallel to the drain finger (407;  FIG. 4  where 407 runs on top of 402).  
As to Claim 10:
Kamiyama further discloses, in FIG(s). 3 & 4:
wherein the harmonic termination circuit (303, 403) extends on the drain runner (Kamiyama discloses the claimed invention except for the termination circuit extends on the drain runner.  It would have been obvious to one having ordinary skill in the art before the time the invention was made to dispose a drain structure in proximity to harmonic processing circuits while utilizing reasonably available means for fabricating a high frequency circuit configuration with resonant circuits for harmonic dampening.  This being so since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179 [Bd. Pat. Int. 1969]).  
As to Claim 11:
Kamiyama discloses, in FIG(s). 3 & 4:
a transistor device, comprising: 
a semiconductor substrate (410;  ¶ [0109]); 
a plurality of source regions (408) and a plurality of drain regions (407) alternately arranged on the semiconductor substrate (¶ [0109]); 
a drain manifold on the semiconductor substrate (302, 402); and 
a harmonic termination circuit (303, 403;  "harmonic processing circuit 303") on the semiconductor substrate (¶ [0093], ¶ [0097], ¶ [0103], ¶ [0107];  where Kamiyama discloses the claimed invention except for the termination circuit and drain finger region arranged on the substrate.  It would have been obvious to one having ordinary skill in the art before the time the invention was made to dispose a drain output coupling resistor in proximity to harmonic processing circuits while utilizing reasonably available means for fabricating a high frequency circuit configuration with resonant circuits for harmonic dampening.  This being so since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179 [Bd. Pat. Int. 1969]), 
wherein the harmonic termination circuit (303/403) is electrically connected between a drain finger (output terminals at drains 407 of output transistors 301/401) and the drain manifold output (302, 402) of the transistor device (device 303/403 connected to 407 at 403A, 403B; between 407 and 405B [output terminal]; "[o]ne of the drains 407 which serves as an output terminal of the corresponding one of the low-output transistors 401"  ¶ [0093], ¶ [0099], ¶ [0103], ¶ [0109]). 
As to Claim 12:
Kamiyama further discloses, in FIG(s). 3 & 4:
wherein the harmonic termination circuit comprises a wiring layer ("[a]lthough the capacitance pad 403B is shown as a discrete component for each of the low-output transistors 401 . . . the number of parts may be one by patterning a plurality of conductors on a ceramic substrate;"  ¶ [0107]), and 
wherein the wiring layer is capacitively coupled to a ground conductor of the transistor device (connection of 403B to ground;  ¶ [0103], ¶ [0107]).  

As to Claim 16:
Kamiyama discloses, in FIG. 3 & 4:
a transistor device, comprising:
a substrate (410; ¶ [0109]);
a semiconductor structure on the substrate (401, 410),
the semiconductor structure comprising an active region that includes at least one transistor cell (401); and
a harmonic termination circuit electrically connected to the at least one transistor cell (312, 412; ¶ [0093] - ¶ [0114]),
the harmonic termination circuit configured to terminate signals at a harmonic frequency of a fundamental operating frequency of the transistor device (¶ [0093] - ¶ [0114]),
wherein the harmonic termination circuit is positioned between a conductive runner and an upper surface of the semiconductor structure (¶ [0093] - ¶ [0114]; it would also have been obvious to one having ordinary skill in the art before the time the invention was made to dispose harmonic termination processing circuits between an uppermost surface of a semiconductor substrate and an upper surface of the semiconductor structure by utilizing reasonably available means for fabricating a high frequency circuit configuration with resonant circuits for harmonic dampening.  This being so since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179 [Bd. Pat. Int. 1969]).
As to Claim 17:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the harmonic termination circuit is electrically connected to connective runner (406A), and wherein the connective runner extends over the active region (407 extends along 410; ¶ [0109]).
As to Claim 19:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the at least one transistor cell (401) comprises a gate electrode (406) and a drain electrode (407).
wherein the transistor device further comprises:
an RF input manifold connected to the gate electrode (406A); and
an RF output manifold connected to the drain electrode (402, 403, 405), and
wherein the harmonic termination circuit is electrically connected between the at least one transistor cell and the RF output manifold or between the at least one transistor cell and the RF input manifold (403A, 403B; ¶ [0093] - ¶ [0114]).
As to Claim 20:
Kamiyama further discloses, in FIGs. 3 & 4:
wherein the harmonic termination circuit comprises a wiring layer that is separated from, and capacitively coupled to, a ground conductor of the transistor device (¶ [0093] - ¶ [0114]).
As to Claim 21:
Kamiyama further discloses, in FIG(s). 3 & 4:
wherein the drain runner (402) is physically separated from the drain finger (407;  ¶ [0109]).
As to Claim 22:
Kamiyama discloses, in FIG. 3 & 4:
wherein the harmonic termination circuit is on the semiconductor substrate at a level below the drain runner such that the harmonic termination circuit extends on the substrate between the drain runner and the top surface of the semiconductor substrate (¶ [0093] - ¶ [0114]; it would also have been obvious to one having ordinary skill in the art before the time the invention was made to dispose harmonic termination processing circuits between an uppermost surface of a semiconductor substrate and an upper surface of the semiconductor structure by utilizing reasonably available means for fabricating a high frequency circuit configuration with resonant circuits for harmonic dampening.  This being so since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179 [Bd. Pat. Int. 1969]).
Claims 4-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama as applied above to claims 1, 11, and 12, and further in view of U.S. Patent No. 9,899,967 to Gozzi et al. (Gozzi).
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 3 above, except for wherein the harmonic termination circuit comprises a wiring layer that is in between the top surface of the semiconductor substrate and the drain runner.  
However, Gozzi discloses, in FIG(s). 9  and by way of background FIG(s). 1-8:
wherein the harmonic termination circuit comprises a wiring layer (152) that is in between the top surface of the semiconductor substrate (Col. 8, lines 49-63) and the drain runner.  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the RADIO FREQUENCY AMPLIFIER CIRCUIT, disclosed by Kamiyama; by incorporating the EMBEDDED HARMONIC TERMINATION ON HIGH POWER RF TRANSISTOR, disclosed by Gozzi; in order to provide amplifier device formed on a semiconductor substrate with a metallization layer with an elongated finger spaced from the substrate by a dielectric layer and a patterned shape with a geometry that filters harmonic components of the fundamental frequency (Gozzi; Abstract).
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 4 above, except for wherein the wiring layer comprises a spiral inductor.  
However, Gozzi discloses, in FIG(s). 9  and by way of background FIG(s). 1-8:
wherein the wiring layer comprises a spiral inductor (FIG. 6;  146, 148;  "the patterned shapes 146 have the geometry of a spiral;"  Col. 8, lines 26-36).  
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 4 above, except for wherein the wiring layer comprises a meandered trace segment.  
However, Gozzi discloses, in FIG(s). 9  and by way of background FIG(s). 1-8:
wherein the wiring layer comprises a meandered trace segment (FIG. 6;  146, 148;  "geometries represent just a few of a wide variety of possible configurations for the patterned shapes 146. Generally speaking, the patterned shapes 146 can have any geometry that produces a frequency dependent impedance response;"  Col. 8, lines 26-36).  
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 4 above, except for wherein the wiring layer is separated from, and capacitively coupled to, a ground conductor of the transistor device.  
However, Kamiyama further discloses, in FIG(s). 3 & 4:
wherein the wiring layer is separated from, and capacitively coupled to, a ground conductor of the transistor device (connection of capacitance pad 403B to ground).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 7 above, except for 
wherein the ground conductor comprises a first ground conductor layer and a second ground conductor layer, and 
wherein the wiring layer is at a level that is between the first ground conductor layer and the second ground conductor layer.  
However, Gozzi discloses, in FIG(s). 9  and by way of background FIG(s). 1-8:
wherein the ground conductor comprises a first ground conductor layer (144) and a second ground conductor layer (156), and 
wherein the wiring layer (130) is at a level that is between the first ground conductor layer and the second ground conductor layer (where the ground conductor is provided by a "third metallization layer 144 is externally accessible and thus provides the external reference potential terminal" [i.e., ground]  Col. 7, lines 23-29;  Col. 7, lines 9-22;  Col. 8, lines 37-48).  
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 12 above, except for wherein the wiring layer is physically separated from the ground conductor by a dielectric layer.  
However, Gozzi discloses, in FIG(s). 9  and by way of background FIG(s). 1-8:
wherein the wiring layer is physically separated from the ground conductor by a dielectric layer (where the ground conductor is provided by a "third metallization layer 144 is externally accessible and thus provides the external reference potential terminal" [i.e., ground]  Col. 7, lines 23-29 and connects to potential terminals 122, where "[s]econd vias 142 electrically connect the first surface 104 level reference potential terminal 122 [ground] of the transistor to the first reference potential pad 126," where 126 is formed on 13 ;  Col. 7, lines 9-22  and the wiring layer is "second metallization layer 152 . . . is electrically insulated from the first metallization layer 130 by the second dielectric layer 150;"  Col. 8, lines 37-48).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the RADIO FREQUENCY AMPLIFIER CIRCUIT, disclosed by Kamiyama; by incorporating the EMBEDDED HARMONIC TERMINATION ON HIGH POWER RF TRANSISTOR, disclosed by Gozzi; in order to provide amplifier device formed on a semiconductor substrate with a metallization layer with an elongated finger spaced from the substrate by a dielectric layer and a patterned shape with a geometry that filters harmonic components of the fundamental frequency (Gozzi; Abstract).
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 11 above, except for 
wherein the harmonic termination circuit comprises a wiring layer that is at a first level above the semiconductor substrate, 
wherein the transistor device further comprises a drain runner extending at a second level above the semiconductor substrate and electrically connected to the drain finger, 
wherein the first level is closer to a top surface of the semiconductor substrate than the second level, and 
wherein the harmonic termination circuit is electrically connected to the drain runner between the drain finger and the output of the transistor device.  
However, Gozzi discloses, in FIG(s). 9  and by way of background FIG(s). 1-8:
wherein the harmonic termination circuit comprises a wiring layer (130) that is at a first level above the semiconductor substrate (Col. 8, lines 49-63), 
wherein the transistor device further comprises a drain runner (154) extending at a second level (152) above the semiconductor substrate (102) and electrically connected to the drain finger (Col. 5, lines 30-45;  Col. 5, line 58 - Col. 6, line 17), 
wherein the first level is closer to a top surface of the semiconductor substrate than the second level (130, 152;  Col. 8, lines 37-48), and 
wherein the harmonic termination circuit (FIG. 6;  146, 148) is electrically connected to the drain runner between the drain finger and the output of the transistor device (FIG. 2,  cross-section A-A’;  " geometry of the patterned shapes 146 can be tailored to influence the frequency response of the coplanar waveguide that is formed by the elongated finger and the reference potential pad 126;"  Col. 5, lines 30-45;  Col. 5, line 58 - Col. 6, line 17).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the RADIO FREQUENCY AMPLIFIER CIRCUIT, disclosed by Kamiyama; by incorporating the EMBEDDED HARMONIC TERMINATION ON HIGH POWER RF TRANSISTOR, disclosed by Gozzi; in order to provide amplifier device formed on a semiconductor substrate with a metallization layer with an elongated finger spaced from the substrate by a dielectric layer and a patterned shape with a geometry that filters harmonic components of the fundamental frequency (Gozzi; Abstract).
Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849